Exhibit 10.15

 

AMENDMENT TO THE

PULASKI FINANCIAL CORP.

2006 LONG-TERM INCENTIVE PLAN

 

WHEREAS, the shareholders of Pulaski Financial Corp. (the “Company”) adopted the
Pulaski Financial Corp. 2006 Long-Term Incentive Plan (the “Incentive Plan”) on
January 26, 2006;

 

WHEREAS, on January 31, 2013, the Board of Directors of the Company amended the
Incentive Plan to increase the number of shares of stock reserved for issuance
upon the exercise of stock options or upon the granting of stock-based awards
under the Incentive Plan by 500,000 shares; and

 

WHEREAS, the foregoing amendment to the Incentive Plan was presented to and
approved by shareholders at the annual meeting in order that such plan and the
shares awarded thereunder will qualify for certain favorable tax treatment
and/or exemptive treatment from the short-swing profit recapture provisions of
Section 16 of the Securities and Exchange Act of 1934 and to comply with the
criteria for listing of the Company’s common stock on the Nasdaq Global Select
Market.

 

NOW, THEREFORE, BE IT RESOLVED, effective as of the date of the approval of the
amendment to the Incentive Plan by the Company’s shareholders, the Incentive
Plan shall be amended as follows:

 

Section 5.1 of the Incentive Plan shall be amended to read:

 

5.1 NUMBER OF SHARES. Subject to adjustment as provided in Article 11, the
aggregate number of Shares reserved and available for issuance pursuant to
Awards granted under the Plan shall be 1,000,000.

 

IN WITNESS WHEREOF, the shareholders of the Company has adopted this Amendment
to the Pulaski Financial Corp. 2006 Long-Term Incentive Plan.

 

--------------------------------------------------------------------------------


 

PULASKI FINANCIAL CORP BY:

 

NAME

 

TITLE

 

DATE

 

 

 

 

 

/s/ Gary W. Douglass

 

President and Chief Executive Officer

 

January 31, 2013

Gary W. Douglass

 

(principal executive officer)

 

 

 

 

 

 

 

/s/ Stanley J. Bradshaw

 

Chairman of the Board

 

January 31, 2013

Stanley J. Bradshaw

 

 

 

 

 

 

 

 

 

/s/ Lee S. Wielansky

 

Director

 

January 31, 2013

Lee S. Wielansky

 

 

 

 

 

 

 

 

 

/s/ William M. Corrigan, Jr.

 

Director

 

January 31, 2013

William M. Corrigan, Jr.

 

 

 

 

 

 

 

 

 

/s/ Leon A. Felman

 

Director

 

January 31, 2013

Leon A. Felman

 

 

 

 

 

 

 

 

 

/s/ Michael R. Hogan

 

Director

 

January 31, 2013

Michael R. Hogan

 

 

 

 

 

 

 

 

 

/s/ Timothy K. Reeves

 

Director

 

January 31, 2013

Timothy K. Reeves

 

 

 

 

 

 

 

 

 

/s/ Sharon A. Tucker

 

Director

 

January 31, 2013

Sharon A. Tucker

 

 

 

 

 

--------------------------------------------------------------------------------